Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lerner, J.), rendered September 22, 1982, convicting him of burglary in the first degree, rape in the first degree, sodomy in the first degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On this appeal the defendant contends that the court’s alibi charge was confusing and shifted the burden of proof. Defense counsel did not object to the charge and, accordingly, any error of law was not preserved for appellate review (CPL 470.05 [2]; People v Thomas, 50 NY2d 467; People v Cadorette, 83 AD2d 908, affd 56 NY2d 1007); nor do we find any basis for reversal in the interest of justice (see, People v Cadorette, supra; People v Richardson, 114 AD2d 980).
We have examined the defendant’s remaining contentions, including those raised in his pro se supplemental brief, and find them to be either unpreserved for appellate review or lacking merit. Niehoff, J. P., Rubin, Lawrence and Sullivan, JJ., concur.